Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	This application is a DIV of 16/082813 (ABN).
Status of Claims
	Claims 1-15 are pending and under examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mehra et al. (US2015/0204868A1, published 07/23/2015) in view of Liao et al. (“Gold Nanorod Bioconjugates”, Chem. Mater., vol. 17, pgs. 4636-4641, published 08/05/2005) and Miranda et al. (Nanoscale, vol. 2, pgs. 2209-2216, published 08/16/2010, IDS submitted 04/30/2021, cite no. A22).
	Mehra teaches methods comprising the populations of isolated peptides useful for the detection of antibodies that bind to Anaplasma antigens and the diagnosis of anaplasmosis and identifying the particular Anaplasma species infecting a subject (see abstract). Mehra teaches IgG or IgM antibody is conjugated to a detectable label is a metallic nanomaterial wherein the metallic nanomaterials include metallic nanoparticles, nanoshells, nanorings, nanorods, and nanoplates (see para. [0027]). Mehra further teaches that the nanoplate or nanoshell is colloidal gold (see paras. [0035], [0038], [0133], and Figs. 3-4 and 7). Mehra teaches in Figs. 3-4 and 7 mixing a composition with the test substance to form a complex of the test substance with the detectable label (e.g., gold nanoplates) supporting the specific binding substance; and detecting the complex (also see [0133]). Mehra teaches the aspect ratio is the ratio of the edge length to the thickness and the nanoplates have an aspect ratio that is about 5 to about 10 (see paras. [0089]-[0090]). Mehra teaches a substrate is a flow path in the lateral flow immunoassay device (see para. [0091]). 
	However, Mehra does not explicitly teach an average aspect ratio of the gold nanoplates is between greater than 1 and 10 or less, and a quaternary ammonium wherein a concentration of quaternary ammonium cations in the composition is more than 0 to 0.5 mM, the quaternary ammonium cations are represented by N+(R)4, and each R is independently selected from linear or branched alkyl groups having 1 to 20 carbon atoms.
	Liao teaches gold nanorods with an aspect ratio of 3.3 (15 nm diameter, 50 nm length) and a longitudinal plasmon resonance at 755 nm were synthesized and the PEGylated nanorods remain well-suspended down to CTAB (cetyltrimethylammonium bromide) concentrations below 10 µM (see pg. 4638, right col., middle of Results and Discussion), which would read on gold nanoplates with the quaternary ammonium cations are represented by N+(R)4 wherein R is linear alkyl group having 1 to 20 carbon atoms. 
Liao further teaches gold nanorods have been stabilized, conjugated to antibodies, and characterized for biological applications and the stabilizing surfactant bilayer which surrounds gold nanorods was replaced by thiol terminated methoxypoly(ethylene glycol) (see abstract). Liao teaches a practical advantage of gold nanorods is that simple procedures have been recently developed for high-yield nanorod synthesis which use cetyltrimethylammonium bromide (CTAB) surfactant as a soft template and biological applications have not been widely pursued with gold nanorods in part because nanorod solutions are stabilized by the presence of concentrated CTAB surfactant as a soft template see pg. 4637, right col., middle para. 1). Therefore it has been explored the use of commercially available thiol-terminated methoxypoly(ethylene glycol) (mPEG-SH) as a stabilizer for nanorods since it will strongly bind the gold nanorod surface and is biocompatible (see pg. 4637, right col., middle to bottom of para. 1). Liao further teaches the CTAB concentrations of the original nanorod solutions (raw) and those incubated with mPEG-SH (PEGylated)were sequentially lowered by successive centrifugation, decantation, and resuspension in DI water and the extinction spectra displayed in Figure 2a demonstrate that while the raw nanorod solution is completely lost due to aggregation (a pellet is observed), the PEGylated nanorods remain well-suspended down to CTAB concentrations below 10 µM (see pg. 4638, right col., middle of Results and Discussion). 
Miranda teaches synthesizing gold triangular nanoplates in aqueous solution with cetyltrimethylammonium bromide as a stabilizing agent and capping agent (CTAB, see abstract and pg. 2209, right col., para. 1). Miranda teaches that the nanoplates heights measured varied between 15-19 nm and the length of the nanotriangles are 133 nm (pg. 2211, left col., para. 2). Miranda teaches that CTAB is crucial for the formation of regular triangular nanoplate (pg. 2213, left col., bottom of para. 2). Miranda teaches the average size of the triangular nanoplates is easily controlled by changing the concentration of photocatalyst and capping agent (see pg. 2210, left col., para. 2 and pg. 2213, right col., last paragraph). Miranda teaches triangular gold nanoplates with controlled size between 50-250 nm were synthesized by a one-pot chemical method (see pg. 2215, left col., Conclusions). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have produced the gold nanoplates for the immunoassay as taught by Mehra with cetyltrimethylammonium bromide (CTAB) as taught by Liao and Miranda because Liao teaches that cetyltrimethylammonium bromide produces high-yield gold nanoparticles and the nanoplates are easily controlled by changing the concentration of cetyltrimethylammonium bromide. Moreover, it would have been obvious to have synthesized gold nanoplates having the average aspect ratio of greater than 1 and less than 10 with cetyltrimethylammonium bromide because Miranda teaches cetyltrimethylammonium bromide is the stabilizing and capping agent that controls the size of the gold nanoplates in a one-pot chemical method. Likewise, Mehra teaches that the aspect ratio of the nanoplates is modifiable from about 5 to about 10. 
Since Mehra teaches that the aspect ratio of the nanoplates overlaps with the claimed aspect ratios, a prima facie case of obviousness exists. See MPEP 2144.05. Moreover, Miranda teaches that the concentration of cetyltrimethylammonium bromide controls the size of the nanoplates. Therefore, it would have been obvious to have used cetyltrimethylammonium bromide to control the length and thickness of the nanoplate for immunoassay detection. 
	In addition, it would have been obvious to have adjusted the high concentration of cetyltrimethylammonium bromide of the gold nanoplates by successive centrifugation, decantation, and resuspension in deionized water because Liao teaches synthesizing with cetyltrimethylammonium bromide (CTAB) surfactant produces high gold nanoparticle yield but concentrated CTAB is toxic. To minimize the effect of CTAB, Liao teaches that the concentrated CTAB was removed down to 10 µM in solution. The person would have lowered the concentration of CTAB to 10 µm to reduce toxicity for biological assay.
	Regarding claim 2, Mehra teaches the device for performing specific binding assay is immunochromatographic (see para. [0131]). 
	Regarding claim 3, Mehra teaches the Anaplasma antigens bind to a second set of peptides that are conjugated to nanoplates (see para. [0032]). 
	Regarding claim 4, as stated above in the rejection, Liao teaches CTAB (cetyltrimethylammonium bromide) concentrations below 10 µM (see pg. 4638, right col., middle of Results and Discussion), which would read on hexadecyltrimethylammonium cations (also see CTAB of Miranda, pg. 2210, left col., under Experimental section).
	Regarding claim 5, Mehra teaches the composition does not contain a water-soluble polymer having a molecular weight of 500 or more (see Fig. 1).
	Regarding claims 6-9, Mehra does not teach the composition further comprises a water- soluble polymer having a molecular weight of 500 or more, and a concentration of the water-soluble polymer having the molecular weight of 500 or more in the composition is greater than 0 and 1% by mass or less. Liao teaches incubated with mPEG-SH (PEGylated)were sequentially lowered by successive centrifugation, decantation, and resuspension in DI water and the extinction spectra displayed in Figure 2a demonstrate that while the raw nanorod solution is completely lost due to aggregation (a pellet is observed), the PEGylated nanorods remain well-suspended down to CTAB concentrations below 10 µM (see pg. 4638, right col., middle of Results and Discussion). Liao further teaches 10 µL of 1 mM mPEG-SH were added to the solution (see pg. 4638, left col., para. 3, under Nanorod PEGylation). It would have been obvious to have replaced CTAB for mPEG-SH as taught by Liao because it will stabilize the nanoparticles in solution while dramatically reduce toxicity of the solution. 
	Regarding claim 10, Mehra teaches that the composition does not contain sodium citrate.
	Regarding claim 12, Mehra teaches the nanoplates are adjustable from 30 nm to about 100 nm (see para. [0089]). 
	Regarding claim 13, Mehra teaches producing the nanoplates at different lengths (see para. [0089]). Mehra does not explicitly teach the composition the gold nanoplates have a light absorption peak attributed to surface plasmon resonance in a wavelength region of 550 to 740 nm. Miranda teaches the plasmon ban is at 540 nm (see pg. 2210, right col., under Results and discussion). It would have been obvious to have produce the nanoplates at 540 nm and reasonably expected success because protein have specific wavelength detection.
	Regarding claim 14, Mehra teaches gold nanoplates and the antibody-peptide complex for a color change and physical-chemical reactions may be detected by the eyes (see paras. [0134] and [0136]). Therefore, it would have been obvious to have produced the composition with a color tone as claimed and expected success because gold nanoparticles in the presence of horseradish peroxidase reaction will produce a detectable dark color change.
	Regarding claim 15, Mehra teaches methods comprising the populations of isolated peptides useful for the detection of antibodies that bind to Anaplasma antigens (see abstract). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mehra et al. in view of Liao et al. and Miranda et al., as applied to claim 1 above, and further in view of Lee et al. (“Improved Localized Surface Plasmon Resonance Immunoassay with Gold Bipyramid Substrates,” Anal. Chem. 2009, vol. 81, pgs. 4450-4455). 
Mehra, Liao and Miranda have been discussed in the above rejection. Miranda further teaches hydrogen tetrachloroaurate(III) solution is used to synthesize triangular nanoplates. The references fail to teach sodium citrate and a concentration of the sodium citrate in the composition is greater than 0 and 50 mM or less.
Lee teaches sodium citrate-stabilized gold seed particles were prepared for the synthesis of gold bipyramids and 0.125 mM hydrogen tetrachloroaurate(III) and 0.25 mM sodium citrate were prepared and mixed (see pg. 4450, right col., Experimental Methods). Lee further teaches gold nanoparticles bound to substrate exhibit localized surface plasmon resonance (LSPR) in their optical extinction spectra at visible and near-infrared wavelengths and the LSPR wavelength is sensitive to the surround refractive index, enabling a simple, label-free immunoassay when capture antibodies are bound to the nanoparticles (see abstract). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have produced the gold nanoplates for immunoassay as taught by Mehra, Liao and Miranda with sodium citrate as taught by Lee et al. because Lee teaches the addition of sodium citrate is to stabilize the gold seed particles in solution. The person would have a reasonable expectation of success in using sodium citrate to produce nanoplates because it has been well understood in the art that sodium citrate stabilizes the gold seeds in the process of producing gold nanoparticles, as taught by Lee et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1678                                                                                                                                                                                                        


/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678